Title: Memorandum from Thomas Jefferson, 13 December 1791
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Dec. 13. 1791.

Th: Jefferson presents his respects to the President of the U.S. and sends him the letter he has prepared for mister Hammond relative to his Commercial commission.
he also incloses the rough draught of the one he has prepared on the subject of the treaty of peace, with the documents he proposes to communicate in support of the facts. the 1st of these (the Substance of the Conference &c.) is communicated because Carleton was more explicit in that conversation, than in his letter of May 12. as to the magnitude of the first embarcation and that the negroes then embarked were property of the U.S. yet this peice of evidence does not seem essentially necessary, and Th: J. asks the opinion of the President on the subject. he will wait on him to-day a quarter before three on these subjects.
